                      UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


LUCIANO CAMBEROS-VILLAPUDA,                       4:17-CV-04161-KES

                   Movant,

      vs.                                             JUDGMENT

UNITED STATES OF AMERICA,

                   Respondent.


      Pursuant to the Order Adopting Report and Recommendation and

Dismissing Motion, it is

      ORDERED, ADJUDGED, AND DECREED that judgment is entered in

favor of respondent, United States of America, and against movant, Luciano

Camberos-Villapuda.

      DATED May 7, 2019.

                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE
